Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 1 of 13




                                              JOINT ESI PROTOCOL BETWEEN
                                              PLAINTIFFS AND DEFENDANT
                                              NEW YORK CITY DEPARTMENT
                                              OF EDUCATION
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 2 of 13
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 3 of 13
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 4 of 13
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 5 of 13
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 6 of 13
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 7 of 13
    Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 8 of 13




SO ORDERED 7/29/2021
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 9 of 13
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 10 of 13
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 11 of 13
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 12 of 13
Case 1:19-cv-11245-LGS-SLC Document 179 Filed 07/29/21 Page 13 of 13
